Citation Nr: 1828899	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  11-12 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to February 1995. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii (hereinafter Agency of Original Jurisdiction (AOJ)).

The Veteran testified before the undersigned Veterans Law Judge in March 2012.  A transcript of that hearing is of record.

The Board remanded the case for further development in March 2014, July 2015, and September 2016.  That development was completed, and the case has since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran does not have a chronic disability manifested by joint pain, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness such as fibromyalgia.  His symptoms of joint pain did not manifest in service, are not otherwise related thereto, and have been attributed to other nonservice-connected disabilities. 

2.  The Veteran does not have a chronic disability manifested by fatigue, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness such as chronic fatigue syndrome.  His symptoms of fatigue did not manifest in service, are not otherwise related thereto, and have been attributed to other nonservice-connected disabilities. 


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred active service. 38 U.S.C. §§ 101(24), 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2017).

2.  A disability manifested by joint pain, to include as due to an undiagnosed illness, was not incurred in active service. 38 U.S.C. §§ 101(24), 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2017).

3.  Chronic fatigue syndrome or any other disability manifested by fatigue, to include as due to an undiagnosed illness, was not incurred in active service. 38 U.S.C. §§ 101(24), 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran and his representative have challenged the adequacy of the VA examinations and medical opinions obtained in connection with these claims, to include the factual premise on which they were based. See e.g. August 2017 and October 2017 statements.  Although the Veteran has refuted the finding that he had over 700 treatment visits, the Board notes that claims file does contain a large number of treatment records, which supports the conclusion that Veteran did not report symptoms despite being seen on numerous occasions over the years.  The Veteran has also challenged the finding that he has cannabis dependence; however, the treatment records do document such dependence.  Indeed, VA medical records contain diagnoses of cannabis dependence in 2013.  As such, there was a basis for the examiner's indication that he had the condition.  Moreover, the examiner did not rely solely on that condition in rendering the opinions.  In addition, the Veteran has indicated that he has tongue cancer rather than cancer of the head and neck.  However, the Board notes that the tongue could be considered part of the head and neck, and this characterization by a VA examiner does not negate the basis of the opinion.

Overall, the Board finds the VA examinations and medical opinions are adequate to decide the case because they are predicated on a review of the claims file, including the Veteran's medical history.  The opinions also sufficiently address the medical issues in this case and are supported by a rationale, which allows the Board to make a fully informed determination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issues decided herein has been met. 38 C.F.R. §3.159(c)(4).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The disorders at issues in this case are not considered a chronic disease as enumerated for VA compensation purposes.  As such, the provisions for continuity of symptomatology after discharge are not for application in this case. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran did serve in Southwest Asia during the Persian Gulf war. Service connection for chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months. 38 U.S.C.A. § 1117, 38 C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 38 C.F.R. § 3.317(b).


I.  Fibromyalgia and Joint Pain

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for fibromyalgia and joint pain.

The Veteran's service treatment records are negative for any complaints, treatment or diagnosis of fibromyalgia.  They do document complaints pertaining to his back, as well as his hand and finger; however, he has already been granted service connection for a low back strain and right middle finger fracture.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  He also complained of right knee pain in November 1988 prior to his deployment; however, no swelling or deformities were noted.  In addition, the Veteran experienced a right ankle strain in August 1994 after his deployment.  Further, the Veteran did not report or allege any chronic muscle or joint pain during a December 1994 Gulf War Physical.

The Veteran separated from active duty service in February 1995.  Thereafter, as part of his application for compensation for various disabilities, the Veteran was afforded a general VA medical examination in June 1995.  During that examination, he reported a history of intermittent back pain that began after he strained his back in service lifting a trailer.  The Veteran also reported a history of right hand pain and described an in-service fracture of his right middle finger.  The Board again notes that he is already service-connected for those disabilities.  Additionally, at the time of the examination, the Veteran stated he did not experience any current or chronic pain since the injury.  He did also report having current bilateral foot pain that occurred on an intermittent basis, but it was noted that he had bilateral pes planus prior to his military service.  Following this examination, the Veteran was given a diagnosis for chronic lumbosacral pain and a diagnosis for "Persian Gulf Syndrome"; however, the Board observes the diagnosis was based on the Veteran's reported history and was limited to his complaints of anxiety.  

Moreover, the post-service medical records note multiple injuries to various joints.  For example, in June 2003, the Veteran fractured his left tibia.  He also sprained his left wrist and left ankle and sustained a right ankle and calcaneal fracture in 2012.  In addition, he has had multiple medical problems, including diabetes mellitus, neuropathy, renal insufficiency, hypertension, and cancer.  

The Veteran was provided a VA examination in May 2009 at which time he reported a history of pain in his left shoulder, elbows, knees, low back, and ankles intermittently since 1992.  He also indicated that he had a history of fibromyalgia since 1991.

The Veteran was afforded another VA examination in May 2014 during which the examiner stated that the Veteran did not currently have and had never been diagnosed with fibromyalgia.  He specifically noted that the Veteran's condition did not meet the criteria for such a diagnosis.

An additional VA medical opinion was obtained in April 2015 in which the examiner observed that the Veteran had not met the diagnostic criteria for fibromyalgia.  He assumed that the Veteran was complaining of generalized muscle and joint pain and noted that his service treatment records did document the occasional complaint of joint pain including the back, right knee, and right ankle.  However, he stated that those complaints had known etiologies, specifically acute injuries.  The examiner commented that there was no evidence in the service    treatment records of unexplained muscle and joint pain that could be attributable to an undiagnosed Gulf War illness.  Therefore, the examiner concluded that the Veteran's complaint of generalized muscle and joint pain without a diagnosis is less likely than not a disability pattern or diagnosed disease related to a specific exposure event experienced during service in Southwest Asia.

The Veteran was afforded another VA examination in September 2015 at which time it was found that the he did not have any diagnosis associated with the claimed condition of joint pain.  The examiner indicated that the Veteran was confused as to why he was there for the examination and was unable to provide coherent answers to questions about a diagnosis of generalized joint pain except to say that he often has joint pain in his back and knees.  He did not have current pain in the shoulders, elbows, wrists, hands, or feet.  After reviewing the Veteran's medical history and reports, the examiner opined that it was less likely than not that the claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, she noted that the Veteran has multiple physical and mental conditions that can explain his joint pain.  

An additional VA medical opinion was obtained in March 2017 in which the September 2015 VA examiner indicated that the Veteran had other conditions that made his claim for fibromyalgia to be unreliable.  She specifically identified the other conditions as chronic alcoholism, chronic cannabis dependence, cancer of the head and neck with therapy, brittle diabetes mellitus, and chronic anxiety disorder.  She also found that, in light of all of his claims, it was unlikely that the Veteran would have all of the possible conditions being attributed to Gulf War conditions at one time.  She noted that she had spoken to the Veteran on multiple occasions and that he was unable to identify his conditions and could not describe any of the symptoms involved.  The examiner also observed that the none of his doctors had diagnosed him or treated him for the claimed conditions, despite having seen him since the 1990s.  

A July 2017 VA examiner also stated that it less likely than not that the Veteran's claimed joint pain and fibromyalgia-like complaints and/or current medical conditions, to include chronic alcoholism, cannabis dependence, malnutrition, pancreatitis, diabetes mellitus, and/or malignant tumor of the throat, are related to his military service.  She further stated it is less likely than not that the Veteran's complex post-service medical conditions and related symptomatology were incurred, related to, or aggravated by an undiagnosed illness.  In so doing, she thoroughly reviewed the claims file and medical history and provided rationale for these conclusions.

There is no medical opinion otherwise indicating that the Veteran had fibromyalgia or joint pain related to his military service.

The Board does acknowledge the statements by the Veteran and his representative that he fibromyalgia and joint pain that are related to his military service.  However, they are not competent to provide an opinion regarding the diagnosis and etiology of his reported symptoms.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the diagnosis and etiology of fibromyalgia and joint pain, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The questions of diagnosis and etiology in this case go beyond a simple and immediately observable cause-and-effect relationship, particularly in light of his multiple medical conditions. 

Moreover, even assuming the lay assertions regarding etiology are competent, the Board nevertheless finds the VA medical opinions to be more probative, as they are based on a review of the record and the examiners' own medical expertise, training, and knowledge.  The examiners supported their conclusions with a rationale and considered the Veteran's medical history.

For the foregoing reasons and bases, the Board finds that the claims for service connection for fibromyalgia and joint pain, to include as due to a qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, must be denied.  The most probative evidence of record indicates that the Veteran does not have fibromyalgia and that any joint pain is attributable to causes other than his military service.  For these reasons, the preponderance of the evidence is against the claims. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


II.  Chronic Fatigue Syndrome

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for chronic fatigue syndrome.

Initially, the Board notes that the Veteran has not been diagnosed with chronic fatigue syndrome at any time during the appeal period.  For VA purposes, the diagnosis requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a.

Rather, on numerous occasions, the examining and treating physicians have concluded that the Veteran does not display or report any signs/symptoms consistent with a diagnosis of chronic fatigue syndrome, despite the Veteran's reported history of such a disorder.  See e.g. May 2014 and September 2015 VA examination reports.  

The Board has also considered the Veteran's claim more broadly as fatigue, but finds that fatigue did not manifest in service and is not otherwise related thereto.  The Veteran was afforded an examination in December 1994 at which time he did report symptoms of insomnia.  However, he described the condition as an inability to sleep, as he was awoken after falling asleep by symptoms of cold sweats and anxiety.  Following his separation from service, it was again noted during a June 1995 examination that he reported having frequent awakening in the middle of night with cold sweats, chills, and nightmares.  Therefore, the Veteran's own reports indicate that his sleep problems in service and shortly thereafter were associated with anxiety.  

The Board does acknowledge that the Veteran has occasionally been assessed as having malaise. See e.g. private medical records dated in July 2007.  However, this diagnosis appeared to be temporary and related to his symptoms of alcohol withdrawal.  Notably, the Veteran had been treated for symptoms of dehydration and alcohol withdrawal at the Tripler Army Medical Center that month.  Thereafter, the Veteran reported to the Kapiolani Medical Center complaining of the same non-specific symptoms of fatigue and malaise.  

Later medical records indicate the Veteran was subsequently treated for additional symptoms of malaise.  However, once again, the malaise had specific etiologies.  For example, in July 2011, the Veteran sought treatment for reports of fatigue and malaise.  See Tripler Army Medical Center Records.  A physical examination of the Veteran was performed and found that his blood glucose levels were extremely elevated, which were causing his general feelings of tiredness and fatigue.  Subsequent VA medical records reflect a similar pattern or uncontrolled blood glucose levels and periods of diabetic ketoacidosis.  In December 2011, the Veteran was treated at Tripler Army Medical Center during which he was noted has having malaise.  A review of these treatment records show that he sought treatment after he fell from a height of seven or eight feet.  

In addition, a VA medical opinion was obtained in April 2015 in which it was again noted that, by history and examination, the Veteran did not meet the diagnostic criteria for chronic fatigue syndrome.  The examiner indicated no specific symptomatology was reported, and therefore, a Gulf War medical opinion for unknown symptomatology could not be rendered without resorting to mere speculation.  The examiner did indicate that it is possible to assume that the Veteran is complaining of excessive sleepiness and fatigue.  However, he noted that his service treatment records did not contain evidence of such complaints in service, as well as other complaints commonly associated with chronic fatigue syndrome.  Because there was no evidence in the service treatment records of excessive sleepiness, fatigue, or other complaints commonly associated with chronic fatigue syndrome, the examiner found that the Veteran's probable complaint of excessive sleepiness and fatigue are less likely than not a disability pattern or diagnosed disease related to a specific exposure event experienced by the Veteran during service in Southwest Asia.

The Veteran was also afforded a VA examination in September 2015 during which he reported that had constant fatigue for many years, but had no recollection of ever being told that he chronic fatigue syndrome.  The examiner opined the Veteran's fatigue was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, she indicated that the Veteran had never been diagnosed with chronic fatigue syndrome and that he had numerous other diagnoses that explained his chronic fatigue.

In a March 2017 addendum, the VA examiner indicated that the Veteran had other conditions that made his claim for chronic fatigue to be unreliable.  She specifically identified the other conditions as including chronic alcoholism, chronic cannabis dependence, cancer of the head and neck with therapy, brittle diabetes mellitus, and chronic anxiety disorder.  She also found that, in light of all of his claims, it was unlikely that the Veteran would have all of the possible conditions being attributed to Gulf War conditions at one time.  She noted that she had spoken to the Veteran on multiple occasions and that he was unable to identify his conditions and could not describe any of the symptoms involved.  The examiner also observed that the none of his doctors had diagnosed him or treated him for the claimed conditions, despite having seen him since the 1990s.  

A July 2017 VA examiner again noted that the Veteran had complained of fatigue and malaise in July 2007, which was associated with alcohol withdrawal.  She also observed that he had been hospitalized with diagnoses of diabetes mellitus, acute renal failure, acute pancreatitis, and chronic alcoholism.  She explained that malaise and fatigue are at least as likely as not consistent with uncontrolled and chronic endocrine dysfunction and/or chronic alcohol abuse.  She also noted that he had been receiving treatment for throat cancer.  However, as noted above, the examiner found that it was less likely than not that the Veteran's complex post-service medical conditions and related symptomatology were incurred, related to, or aggravated by his military service or an undiagnosed illness.  In so doing, she thoroughly reviewed the claims file and medical history and provided rationale for these conclusions.

There is no medical opinion otherwise indicating that the Veteran had fatigue or malaise related to his military service.

The Board does acknowledge the statements by the Veteran and his representative that he has fatigue that his is related to his military service.  However, they are not competent to provide an opinion regarding the diagnosis and etiology of his reported symptoms.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the diagnosis and etiology of chronic fatigue syndrome or the etiology of fatigue symptoms, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The questions of diagnosis and etiology in this case go beyond a simple and immediately observable cause-and-effect relationship, particularly in light of his multiple medical conditions. 

Moreover, even assuming the lay assertions regarding etiology are competent, the Board nevertheless finds the VA medical opinions to be more probative, as they are based on a review of the record and the examiners' own medical expertise, training, and knowledge.  The examiners supported their conclusions with a rationale and considered the Veteran's medical history.

For the foregoing reasons and bases, the Board finds that the claim for service connection for fatigue, to include as due to a qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, must be denied.  The most probative evidence of record indicates that the Veteran does not have chronic fatigue syndrome and that any fatigue or malaise is attributable to causes other than his military service.  For these reasons, the preponderance of the evidence is against the claims. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for fibromyalgia is denied. 

Entitlement to service connection for chronic fatigue syndrome is denied. 

Entitlement to service connection for joint pain is denied. 




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


